In an action by a wife for a judicial separation, in which a judgment had been entered July 2, 1954 in her favor, directing the husband to pay to her $162.50 a week permanent alimony, the parties cross-appeal as follows from: (1) an order of the Supreme Court, Kings County, entered May 20, 1963 after a non jury trial as to the husband’s financial status—issues with respect thereto having been raised by the wife’s motion and by the husband’s cross motion to modify said judgment so as to increase and decrease, respectively the amount of such alimony; (2) a judgment of said court entered May 23, 1963 (pursuant to said order) in the wife’s favor for $9,437.50, for alimony arrears; and (3) an order of said court, dated June 26, 1963, which denied the husband’s motion to vacate the said judgment of May 23, 1963 and for a new trial: The husband appeals, as limited by his brief: (1) from so much of the order of May 20, 1963 as: (a) granted the wife’s motion by increasing the permanent alimony to $200 a week, commencing as of September 10, 1962, the return date of the wife’s motion (erroneously stated in the order as June 21, 1954, the date fixed in the original judgment of separation); (b) denied his motion to reduce the amount of the alimony as originally fixed; (e) directed entry of judgment for the arrears computed at $9,437.50; and (d) awarded to the wife $2,500 for counsel fees; (2) from the judgment of May 23, 1963 for the arrears of $9,437.50; and (3) from the order of June 26, 1963. The wife appeals: (1) from so much of the order of May 20, 1963 as limited the increase of permanent alimony up to $200 a week; and (2) from so much of the judgment of May 23, 1963, as computed at the said weekly rate of $200, the portion of the alimony arrears from September 10, 1962 to May 8, 1963. Order of May 20, 1963 (insofar as appealed from); judgment of May 23, 1963, and order of June 26, 1963, affirmed, with one bill of costs to the plaintiff wife. No opinion. [For prior appeal, see 17 A D 2d 628.] Beldock, P. J., Hill, Rabin and Hopkins, JJ., concur.